Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-13, 16-22, 27 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Luft; Achim [US 20100057485]. 

As per claim 1, Luft teaches:


obtain an indication that the communication terminal is a potentially compromised communication terminal; (e.g. fraudulent use of device; ¶ 0150)
analyse the obtained indication; select a type of communication restriction based on the analysis, where a first type of communication restriction comprises barring the communication terminal from using the communication network and a second type of communication restriction comprises limiting the use of the communication network by the communication terminal; (e.g. Per step 608, if such an ostensibly fraudulent use of the subscriber device was detected via the monitoring of step 604 (step 606), the subscriber device would be subject to additional restrictions and/or evaluation.  For example, in one variant, all services to the potentially fraudulent device might be temporarily suspended until additional investigation was conducted.  Such investigation might comprise for example running one or more analysis routines against the usage of the network by the device to identify inter alia irregular patterns or usage inconsistent with the know parameters or allowed services of the device (e.g., that obtained from the device file subsequently described herein); ¶ 0150) and 
inform at least one network node responsible for handling communication restrictions of the type selected for the communication terminal in order for the communication network to effectuate the communication restriction. (e.g. monitoring of the M2M device (step 712) in question in an attempt to determine its capabilities and/or operating parameters.  For example, in one variant, the M2M device is monitored for a prescribed period of time (e.g., 12 hours, a day, a week, etc.) until sufficient data; i.e., number of M2M communication events, is established so 

As per claim 2, Luft teaches:
The access regulating device according to claim 1, wherein the limiting of use comprises limiting the use to a low-priority tunnel. (e.g. low bandwidth; ¶ 0158-159, 0166)

As per claim 3, Luft teaches:
The access regulating device according to claim 2, wherein the communication terminal uses a first assigned bearer before the determination of communication restriction and the limiting of use comprises selecting a bearer with lower priority than the first assigned bearer, and wherein the bearer is an evolved packet system bearer. (e.g. low bandwidth; ¶ 123-124, 0158-159, 0166)

As per claim 7, Luft teaches:
The access regulating device according to claim 1, wherein the access regulating device is implemented through least a part of a server in a data centre. (e.g. data; ¶ 84)

As per claim 8, Luft teaches:


As per claim 9, Luft teaches:
The access regulating device according to claim 1, wherein the indication comprises a confidence setting, the analysis comprises analysing the confidence setting and the selecting of a type of communication restriction is performed if the confidence setting exceeds a confidence threshold. (e.g. selecting of a type of communication restriction; ¶ 115)

As per claim 10, Luft teaches:
The access regulating device according to claim 1, wherein the indication comprises a time of determining that the communication terminal is potentially compromised and the analysing comprises investigating the time of determining, where the first type of restriction is selected if the time of determining is older than an age threshold and the second type of restriction is selected if the time of determining is younger than the age threshold. (e.g. restriction based plans; ¶ 0115)

As per claim 11, Luft teaches:
The access regulating device according to claim 1, wherein the selecting of type of communication restriction is based on policy rules provided for the communication terminal. (e.g. selecting of type of communication restriction is based on policy rules; ¶ 92, 115)

Luft teaches:
The access regulating device according to claim 1, wherein the determining of the communication restriction is based on previous determinations of communication restrictions as well as the duration and type of irregular behaviour of the communication terminal. (e.g. behaviour; ¶ 83, 119)

As per claim 13, Luft teaches:
The access regulating device according to claim 1, the processing circuitry being configured to: obtain a further indication of a potential compromise and perform a re-evaluation of the determined restriction based on the further indication. (e.g. evaluation; ¶ 150)

Claims 16-22 are the method claims corresponding to apparatus claims 1-3, 9-10, 12-13 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claim 27 is the system claim corresponding to apparatus claim 1 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5-6, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luft in view of Kaye et al. [US 20190272690].

As per claim 5, Luft teaches all the particulars of the claim except wherein the communication terminal communicates using narrowband Internet-of-Things. However, Kaye teaches in an analogous art, that the access regulating device according to claim 1, wherein the communication terminal communicates using narrowband Internet-of-Things. (e.g. Internet-of-Things; ¶ 0084) Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to including wherein the communication terminal communicates using narrowband Internet-of-Things in order to provide a method of a proximity based access control in a wireless communication system.

Luft teaches all the particulars of the claim except wherein the communication terminal is a fifth generation mobile communication network the access regulating device is a network exposure function node. However, Kaye teaches in an analogous art, that the access regulating device according to claim 1, wherein the communication terminal is a fifth generation mobile communication network the access regulating device is a network exposure function node. (e.g. 5G; ¶ 0026) Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to including wherein the communication terminal is a fifth generation mobile communication network the access regulating device is a network exposure function node in order to provide a method of proximity based access control in a wireless communication system.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Afolabi, Ibrahim, et al. "Network slicing and softwarization: A survey on principles, enabling technologies, and solutions." IEEE Communications Surveys & Tutorials 20.3 (2018): 2429-2453. Provides: Network slicing has been identified as the backbone of the rapidly evolving 5G technology. However, as its consolidation and standardization progress, there are no literatures that comprehensively discuss its key principles, enablers, and research challenges. This paper elaborates network slicing from an end-to-end perspective detailing its historical heritage, principal concepts, enabling technologies and solutions as well as the current standardization efforts. In particular, it overviews the diverse use cases and network requirements of network slicing, the pre-slicing era, considering RAN sharing as well as the end-to-end orchestration and management, encompassing the radio access, transport network and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641